LEMMON, Justice,
concurs.
If the plaintiff at trial fails to prove the allegations of intentional murder by Dison and conspiracy by relator’s deceased husband, then relator wins the case. If plaintiff does prove the allegations as pleaded, then the insurance policy does not provide coverage, and the judgment of the court of appeal is correct. If plaintiff attempts to expand the pleadings with evidence, then relator may protect herself by objecting at trial, and if plaintiff attempts to supplement and amend the petition, then the question of the liability of the insurance company on the allegations of the amended petition is still an open matter.